Citation Nr: 1527010	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-02 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.  The Board remanded the case for further development in January 2014, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the RO and the Board hearing transcript.

The record shows that the Veteran has perfected an appeal as to the issues of service connection for posttraumatic stress disorder (PTSD), depressive disorder, right and left knee disorders, a shoulder disorder, migraines, hearing loss, and tinnitus, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities and service connection for psychosis for the purpose of establishing eligibility to treatment.  See February 2015 statement of the case and March 2015 substantive appeal.  In addition, the Veteran's representative requested a hearing before the Board by videoconference as to these new appellate issues in the March 2015 substantive appeal.  However, the Board notes that these additional issues have not yet been certified to the Board, and it is unclear as to whether the RO may be pursuing any additional development or readjudication without such certification.  Therefore, these issues are referred to the RO for appropriate action.

Moreover, in an October 2014 written submission, the Veteran's representative requested a copy of the September 2014 Decision Review Officer (DRO) informal conference report; the DRO conference was limited to discussion of the claims in the March 2014 notice of disagreement (i.e., not the low back disorder issue currently before the Board).  On review, it is unclear from the record whether Agency of Original Jurisdiction (AOJ) action has been taken on this request.  Thus, the AOJ should take any necessary action to respond to this request if it has not already done so.

In addition, the Veteran appears to have filed a new claim for a temporary total evaluation for right knee surgery in a September 2014 written submission.  It also appears that no action has been taken on this submission.  
Therefore, the issue is also referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the July 2010 VA examiner determined that it was less likely as not that the current low back disorder was related to the Veteran's military service.  In so finding, the examiner stated that there was no evidence of any evaluation for back pain in the medical records, with the exception of the January 1980 service treatment record showing an evaluation for epididymitis, along with some related back pain.

In a December 2014 clarifying opinion, another VA examiner determined that it was less likely than not that the current low back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, he indicated that the current condition started well after the Veteran left service because there was no evidence that he had significant injuries to the low back in service and because there was no evidence of low back treatment until well after 2000.

On review, the December 2014 examiner appears to have considered the Veteran's reported in-service low back injury, but seemed to base his opinion on the observation that Veteran did not receive back treatment until many years after service without explaining the significance of that fact.  In addition, neither examiner has specifically addressed whether any back symptoms noted during the January 1980 inpatient treatment for epididymitis are related to the current low back problems.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

In addition, it appears that the Veteran applied for Social Security Administration (SSA), and any related and potentially relevant records should be obtained.  See, e.g., June 2012 VA treatment record (noting Veteran continued to pursue SSA disability benefits).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the above action, the AOJ should refer the Veteran's claims file to the December 2014 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current low back disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements, as well as the July 2010 and December 2014 VA examination reports.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the alleged injury or any symptomatology therein.

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current lumbar spine disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should explain the medical significance, if any, of the observation in the December 2014 VA examination report that the Veteran did not receive treatment for his low back until after 2000.

The examiner should also discuss the likelihood that the Veteran's in-service epididymitis with related back pain is indicative of early manifestations of any current low back disorder.  See, e.g., January 1980 service treatment records (including treatment records from Fort Sill hospitalization in February 28, 2014 VBMS entry).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



